I N      T H E         C O U R T O F A P P E A L S
                                                                         A T K N O X V I L L E                                                       FILED
                                                                                                                                                   June 24, 1999

                                                                                                                                                Cecil Crowson, Jr.
                                                                                                                                                Appellate C ourt
                                                                                                                                                    Clerk

C O N     P A C     S O U T H ,     I N C .                                            )         H A M B L E N C O U N T Y
                                                                                       )         0 3 A 0 1 - 9 8 1 1 - C V - 0 0 3 8 9
P. l a i n t i f f - A p p e l l a n t                                      )
                                                                                       )
                                                                                       )
            v .                                                                        )         H O N . J O H N           K .     W I L S O N ,
                                                                                       )         J U D G E
                                                                                       )
J A M E S W . B U R N E T T , d / b / a                                                )
B U R N E T T P R O D U C E C O .                                                      )
                                                                                       )
            D e f e n d a n t - A p p e l l e e                                        )         A F F I R M E D         A N D     R E M A N D E D




J .     R A N D A L L       S H E L T O N     O F         M O R R I S T O W N              F O R       A P P E L L A N T

C .     D W A I N E     E V A N S     O F     M O R R I S T O W N                F O R       A P P E L L E E




                                                                     O     P     I     N     I     O     N




                                                                                                                                 G o d d a r d ,     P . J .




                        C o n     P a c     S o u t h ,         I n c .          ( “ C o n         P a c ” )       a p p e a l s       t h e     d i s m i s s a l

o f     i t s     s u i t     a g a i n s t     J a m e s            W .       B u r n e t t           d / b / a       B u r n e t t       P r o d u c e     C o .

( “ M r .       B u r n e t t ” )     t h r o u g h           s u m m a r y            j u d g m e n t           b y     t h e     H a m b l e n     C o u n t y

C i r c u i t       C o u r t .       C o n     P a c         s o u g h t            j u d g m e n t           a g a i n s t       M r .     B u r n e t t     i n

t h e     a m o u n t       o f   $ 3 1 , 0 0 9 . 4 4           a r i s i n g              f r o m       a n     o v e r d u e       d e b t     f o r     g o o d s

o r d e r e d       a n d     r e c e i v e d .
                          T h e     h i s t o r y           o f     t h e       c a s e       a t     h a n d         c a n     b e       t r a c e d           b a c k     t o

a n     e a r l i e r       c a s e       i n       t h e     H a m b l e n           C o u n t y         C i r c u i t         C o u r t           s t y l e d         C o n

P a c     S o u t h ,       I n c .       v .       B u r n e t t         P r o d u c e         C o . ,         I n c . ,       N o .         9 3 - C V - 4 9 2 .               I n

t h i s     p r e v i o u s         c a s e ,         C o n       P a c     f i l e d         s u i t       s e e k i n g           c o l l e c t i o n             o f     t h e

s a m e     p a s t       d u e     a c c o u n t           s o u g h t         i n     t h i s       c a s e .           I n s t e a d             o f     n a m i n g         M r .

B u r n e t t       p e r s o n a l l y             i n     t h i s       p r e v i o u s           c a s e ,         C o n     P a c         s o u g h t         j u d g m e n t

a g a i n s t       B u r n e t t         P r o d u c e           C o m p a n y ,           I n c o r p o r a t e d .                   O n     S e p t e m b e r           1 6 ,

1 9 9 4 ,     t h e       T r i a l       C o u r t         e n t e r e d         j u d g m e n t           a g a i n s t           B u r n e t t           P r o d u c e

C o m p a n y ,       I n c .       f o r       t h e       f u l l       a m o u n t         o f     $ 3 1 , 0 0 9 . 4 4 .                   O n     M a r c h         2 8 ,

1 9 9 5 ,     t h e       T r i a l       C o u r t         e n t e r e d         a n       a g r e e d         o r d e r       a m e n d i n g             t h e

C o m p l a i n t         t o     i n c l u d e           J a m e s       W .     B u r n e t t           d / b / a       B u r n e t t             P r o d u c e

C o m p a n y       a s     a n     a d d i t i o n a l             d e f e n d a n t           l i a b l e           f o r     t h e         a m o u n t         p a s t       d u e

a r i s i n g       f r o m       t h e     g o o d s         o r d e r e d           a n d     r e c e i v e d .               O n       J u l y         5 ,     1 9 9 5 ,

M r .     B u r n e t t         f i l e d       a     M o t i o n         f o r       S u m m a r y         J u d g m e n t             a l l e g i n g           t h a t       t h e

j u d g m e n t       o b t a i n e d           b y       C o n     P a c       a g a i n s t         B u r n e t t           P r o d u c e           C o . ,       I n c .

b a r r e d       t h e     a c t i o n         a g a i n s t         J a m e s         W .     B u r n e t t           d / b / a         B u r n e t t           P r o d u c e

C o .     b a s e d       o n     t h e     t h e o r i e s           o f       r e s       j u d i c a t a           a n d     c o l l a t e r a l

e s t o p p e l .           T h e     T r i a l           C o u r t       g r a n t e d         t h e       m o t i o n         f o r         s u m m a r y

j u d g m e n t       d i s m i s s i n g             t h e       a c t i o n         a g a i n s t         J a m e s         W .       B u r n e t t           d / b / a

B u r n e t t       P r o d u c e         C o .       o n     A u g u s t         1 ,       1 9 9 5 .           N o     a p p e a l           w a s       t a k e n       f r o m

t h a t     o r d e r .



                          O n     J u l y       1 0 ,       1 9 9 5 ,       b e f o r e         t h e       T r i a l         C o u r t         r u l e d         o n     M r .

B u r n e t t ’ s         M o t i o n       f o r         S u m m a r y         J u d g m e n t           i n     c a u s e         n u m b e r           9 3 - C V - 4 9 2 ,

C o n     P a c     f i l e d       t h e       p r e s e n t         a c t i o n           a g a i n s t         J a m e s         W .       B u r n e t t         d / b / a

B u r n e t t       P r o d u c e         C o .       s e e k i n g         p a y m e n t           o f     t h e       s a m e         o v e r d u e           a c c o u n t .

O n     S e p t e m b e r         1 1 ,     1 9 9 5 ,         M r .       B u r n e t t         a g a i n         f i l e d         a     M o t i o n           f o r



                                                                                        2
S u m m a r y             J u d g m e n t               b a s e d       u p o n         t h e     g r o u n d s           o f     r e s         j u d i c a t a ,

c o l l a t e r a l                 e s t o p p e l             a n d     j u d i c i a l             e s t o p p e l .               T h i s           m o t i o n           w a s

i n i t i a l l y               d e n i e d             b y     t h e     H o n o r a b l e             B e n       K .       W e x l e r           o n       J u l y         8 ,     1 9 9 6 .

S u b s e q u e n t l y ,                       t h e       c a s e     w a s       a s s i g n e d           t o     t h e       H o n o r a b l e                 J o h n         K .

W i l s o n ,             w h o         g r a n t e d           t h e     M o t i o n           f o r       S u m m a r y         J u d g m e n t               a n d         d i s m i s s e d

t h i s       a c t i o n               o n         N o v e m b e r       1 7 ,         1 9 9 8 .           C o n     P a c       a p p e a l s               f r o m         t h e

j u d g m e n t             o f         N o v e m b e r           1 7 ,     1 9 9 8 ,           g r a n t i n g           M r .       B u r n e t t ’ s                 M o t i o n         f o r

S u m m a r y             J u d g m e n t .



                                T h e           f o l l o w i n g         i s s u e         i s       p r e s e n t e d           b y       C o n         P a c         o n       a p p e a l :



              D   i   d     t   h   e       t   r   i a l     j u d g e   ,     t   h   e H     o n o r a     b l e       J   o h n     K   .       W   i l   s o   n   ,     e r   r
              i   n       r e   v   i   s   i   t   i n g     M r . B     u r   n   e   t t ’   s M o t       i o n       f   o r     S u   m   m   a   r y     J   u   d   g m e   n t
              a   n   d     g   r   a   n   t   i   n g i     t ( a )       w   h   e   n i     t h a d         e a   r   l   i e r     b   e   e   n     c   o n   s   i   d e r   e d
              a   n   d     d   e   n   i   e   d     b y     t h e f     i r   s   t     t r   i a l j       u d g   e   ,     t h   e     H   o   n   o r   a b   l   e     B e   n
              K   .       W e   x   l   e   r   ,     a n d     ( b )     w h   e   n     n o     n e w       m o t   i   o   n t     o     r   e   h   e a   r     h   a   d
              b   e   e   n     f   i   l   e   d   , a n     d ( c )       w   h   e   n n     o n e w         f a   c   t   s o     r     l   e   g   a l     i   s   s   u e s
              h   a   d     c   o   m   e       i   n t o     b e i n g     a   f   t   e r     i t w a       s d     e   n   i e d   ?




                                W e         f i r s t         a d d r e s s         w h e t h e r           J u d g e         W i l s o n           e r r e d           i n

r e v i s i t i n g                 M r .           B u r n e t t ’ s       M o t i o n           f o r       S u m m a r y           J u d g m e n t               a f t e r         i t     h a d

a l r e a d y             b e e n           d e n i e d         b y     J u d g e         W e x l e r .             C o n       P a c       r e l i e s             o n       t h e       “ l a w

o f     t h e         c a s e ”             d o c t r i n e           w h i c h         m a k e s       a n     a p p e l l a t e               c o u r t ’ s               d e c i s i o n

o f     a n       i s s u e             o f         l a w     b i n d i n g         i n     l a t e r         t r i a l s         a n d         a p p e a l s               o f     t h e

s a m e       c a s e           i f         t h e       f a c t s       a r e       s u b s t a n t i a l l y                 t h e     s a m e           a s       t h e         f a c t s     i n

t h e     f i r s t             t r i a l             o r     a p p e a l .             M e m p h i s         P u b l ’ g         C o .         v .       T e n n e s s e e

P e t r o l e u m               U n d e r g r o u n d                 S t o r a g e         T a n k         B d . ,       9 7 5       S . W . 2 d             3 0 3

( T e n n . 1 9 9 8 ) .                         T h e       i n i t i a l       d e n i a l           o f     M r .       B u r n e t t ’ s               M o t i o n             f o r

S u m m a r y             J u d g m e n t               a t     n o     t i m e         c a m e       b e f o r e         a n     a p p e l l a t e                 c o u r t ;




                                                                                                  3
t h e r e f o r e ,         w e       f i n d       t h a t       t h e     “ l a w       o f     t h e       c a s e ”         d o c t r i n e       i s     n o t

a p p l i c a b l e         i n       t h e     c a s e         a t   h a n d .



                          I n s t e a d ,           w e     f i n d       R u l e     3 ( a )       o f       t h e       T e n n e s s e e         R u l e s       o f

A p p e l l a t e         P r o c e d u r e           p r e v a i l s .             T h i s       R u l e       p r o v i d e s           t h a t     i f

m u l t i p l e         p a r t i e s         o r     c l a i m s         f o r     r e l i e f         a r e       i n v o l v e d ,         “ a n y       o r d e r

t h a t     a d j u d i c a t e s             f e w e r         t h a n     a l l     t h e       c l a i m s         o r       t h e     r i g h t s       a n d

l i a b i l i t i e s           o f     f e w e r         t h a n     a l l       t h e     p a r t i e s           i s       n o t     e n f o r c e a b l e         o r

a p p e a l a b l e         a n d       i s     s u b j e c t         t o     r e v i s i o n           a t     a n y         t i m e     b e f o r e       e n t r y       o f

a     f i n a l     j u d g m e n t           a d j u d i c a t i n g             a l l     t h e       c l a i m s ,           r i g h t s ,       a n d

l i a b i l i t i e s           o f     t h e       p a r t i e s . ”             T e n n . R . A p p . P .               3 ( a ) ( e m p h a s i s           a d d e d ) .

W e     f i n d     t h a t       J u d g e         W i l s o n       p r o p e r l y           e x e r c i s e d             d i s c r e t i o n       e x p r e s s l y

g r a n t e d       b y     R u l e       3 ( a )         o f     t h e     T e n n e s s e e           R u l e s         o f     A p p e l l a t e

P r o c e d u r e         i n     r e v i s i t i n g             M r .     B u r n e t t ’ s           M o t i o n           f o r     S u m m a r y       J u d g m e n t

w i t h o u t       a     m o t i o n         t o     r e h e a r         a n d     w i t h o u t         p r e s e n t a t i o n             o f     n e w     f a c t s

o r     l e g a l       i s s u e s       a s       m a n d a t e d         b y     t h e       “ l a w       o f     t h e       c a s e ”     d o c t r i n e .

F o r     t h e s e       r e a s o n s ,           w e     h o l d       t h a t     J u d g e         W i l s o n ’ s           r e c o n s i d e r a t i o n             o f

t h e     M o t i o n       f o r       S u m m a r y           J u d g m e n t       w a s       p r o p e r .



                          C o n       P a c     a l s o         c o n t e n d s       t h a t       J u d g e         W i l s o n         e r r e d     i n

g r a n t i n g         M r .     B u r n e t t ’ s             M o t i o n       f o r     S u m m a r y           J u d g m e n t .           M r .       B u r n e t t

r e s p o n d s         t h a t       S u m m a r y         J u d g m e n t         w a s       p r o p e r l y           g r a n t e d       b a s e d       u p o n

r e s     j u d i c a t a .



                          T h e       s t a n d a r d s           g o v e r n i n g         a n     a p p e l l a t e             c o u r t ' s       r e v i e w         o f

a     t r i a l     c o u r t ' s         a c t i o n           o n   a     m o t i o n         f o r     s u m m a r y           j u d g m e n t       a r e       w e l l

s e t t l e d .           S i n c e       o u r       i n q u i r y         i n v o l v e s         p u r e l y           a     q u e s t i o n       o f     l a w ,       n o



                                                                                      4
p r e s u m p t i o n         o f       c o r r e c t n e s s               a t t a c h e s         t o     t h e       t r i a l         c o u r t ' s

j u d g m e n t .           C a r v e l l           v .     B o t t o m s ,           9 0 0       S . W . 2 d         2 3 ,     2 6       ( T e n n .       1 9 9 5 ) .

O u r     t a s k     i s     c o n f i n e d             t o     r e v i e w i n g           t h e       r e c o r d         t o     d e t e r m i n e           w h e t h e r

t h e     r e q u i r e m e n t s             o f     R u l e         5 6     o f     t h e       T e n n e s s e e           R u l e s         o f     C i v i l

P r o c e d u r e         h a v e       b e e n       m e t .           C o w d e n         v .     S o v r a n         B a n k / C e n t .             S . ,     8 1 6

S . W . 2 d       7 4 1 ,     7 4 4       ( T e n n . 1 9 9 1 ) .                   R u l e       5 6 . 0 3       o f     t h e       T e n n e s s e e           R u l e s

o f     C i v i l     P r o c e d u r e             p r o v i d e s           t h a t       s u m m a r y         j u d g m e n t           i s       o n l y

a p p r o p r i a t e         w h e r e :           ( 1 )       t h e r e       i s     n o       g e n u i n e         i s s u e         w i t h       r e g a r d       t o

t h e     m a t e r i a l         f a c t s         r e l e v a n t           t o     t h e       c l a i m       o r     d e f e n s e           c o n t a i n e d           i n

t h e     m o t i o n ,       B y r d         v .     H a l l ,         8 4 7       S . W . 2 d         2 0 8 ,       2 1 0     ( T e n n . 1 9 9 3 ) ;               a n d

( 2 )     t h e     m o v i n g         p a r t y         i s     e n t i t l e d           t o     a     j u d g m e n t           a s     m a t t e r         o f     l a w

o n     t h e     u n d i s p u t e d           f a c t s .             A n d e r s o n           v .     S t a n d a r d           R e g i s t e r         C o . ,       8 5 7

S . W . 2 d       5 5 5 ,     5 5 9       ( T e n n . 1 9 9 3 ) .                   T h e     m o v i n g         p a r t y         h a s       t h e     b u r d e n         o f

p r o v i n g       t h a t       i t s       m o t i o n         s a t i s f i e s           t h e s e         r e q u i r e m e n t s .                 D o w n e n         v .

A l l s t a t e       I n s .         C o . ,       8 1 1       S . W . 2 d         5 2 3 ,       5 2 4     ( T e n n . 1 9 9 1 ) .



                          T h e       s t a n d a r d s           g o v e r n i n g           t h e       a s s e s s m e n t             o f     e v i d e n c e         i n

t h e     s u m m a r y       j u d g m e n t             c o n t e x t         a r e       a l s o       w e l l       e s t a b l i s h e d .                 C o u r t s

m u s t     v i e w       t h e       e v i d e n c e           i n     t h e       l i g h t       m o s t       f a v o r a b l e             t o     t h e

n o n m o v i n g         p a r t y       a n d       m u s t         a l s o       d r a w       a l l     r e a s o n a b l e             i n f e r e n c e s           i n

t h e     n o n m o v i n g           p a r t y ' s         f a v o r .             B y r d ,       8 4 7       S . W . 2 d         a t     2 1 0 - 1 1 .             C o u r t s

s h o u l d       g r a n t       a     s u m m a r y           j u d g m e n t         o n l y         w h e n       b o t h       t h e       f a c t s       a n d     t h e

c o n c l u s i o n s         t o       b e     d r a w n         f r o m       t h e       f a c t s       p e r m i t         a     r e a s o n a b l e             p e r s o n

t o     r e a c h     o n l y         o n e     c o n c l u s i o n .                 B y r d ,         8 4 7     S . W . 2 d         a t       2 1 0 - 1 1 .



                          M r .       B u r n e t t         a l l e g e s           t h a t       s u m m a r y         j u d g m e n t           w a s     p r o p e r

b a s e d       u p o n     t h e       t h e o r y         o f       r e s     j u d i c a t a .               W e     a g r e e .             T h e     d o c t r i n e


                                                                                        5
o f     r e s       j u d i c a t a         b a r s         a     s e c o n d       s u i t         b e t w e e n       t h e     s a m e       p a r t i e s         o n

t h e       s a m e     c a u s e         o f       a c t i o n         w i t h     r e g a r d         t o     a l l     i s s u e s         t h a t     w e r e       o r

c o u l d       h a v e       b e e n       l i t i g a t e d             i n     t h e       f o r m e r       s u i t .         M a s s e n g i l l           v .

S c o t t ,         7 3 8     S . W . 2 d           6 2 9 ,       6 3 1       ( T e n n . 1 9 8 7 ) ;           G i b s o n       L u m b e r         C o .     v .

N e e l y       C o b l e         C o . ,       6 5 1       S . W . 2 d         2 3 2 ,       2 3 3 - 3 4       ( T e n n . C t . A p p . 1 9 8 3 ) .                       R e s

j u d i c a t a         i s       b a s e d         o n     t h e       p u b l i c       p o l i c y         f a v o r i n g         f i n a l i t y         i n

l i t i g a t i o n           a n d       d o e s         n o t       d e p e n d       u p o n       c o r r e c t n e s s           o r     f a i r n e s s ,         a s

l o n g       a s     t h e       u n d e r l y i n g             j u d g m e n t         i s       v a l i d .         M o u l t o n         v .     F o r d       M o t o r

C o . ,       5 3 3     S . W . 2 d         2 9 5 ,         2 9 6       ( T e n n . 1 9 7 6 ) .



                            T h e       d e f e n s e           o f     r e s     j u d i c a t a         w i l l       b e     a v a i l a b l e         i f       t h e

p a r t y       a s s e r t i n g           t h e         d e f e n s e         c a n     s h o w       t h a t     t h e       p r i o r       j u d g m e n t         w a s

b y     a     c o u r t       o f       c o m p e t e n t             j u r i s d i c t i o n ,           t h a t       t h e     s a m e       p a r t i e s         w e r e

i n v o l v e d         i n       b o t h       s u i t s ,           t h a t     t h e       s a m e     c a u s e       o f     a c t i o n         w a s

i n v o l v e d         i n       b o t h       s u i t s ,           a n d     t h a t       t h e     u n d e r l y i n g           j u d g m e n t         w a s     o n

t h e       m e r i t s .           L e e       v .       H a l l ,       7 9 0     S . W . 2 d         2 9 3     ( T e n n . C t . A p p . 1 9 9 0 ) .



                            W e     f i n d         t h a t       t h e       f a c t s       i n     t h i s     c a s e       m e e t       t h e

r e q u i r e m e n t s             n e c e s s a r y             t o     e s t a b l i s h           t h e     d e f e n s e         o f     r e s     j u d i c a t a .

O n     J u l y       1 ,     1 9 9 5 ,         a     p r i o r         j u d g m e n t         w a s     e n t e r e d         i n     f a v o r       o f     M r .

B u r n e t t         b y     t h e       H a m b l e n           C o u n t y       C i r c u i t         C o u r t       d i s m i s s i n g           t h e       c l a i m

a g a i n s t         h i m       a s     a n       i n d i v i d u a l           t h r o u g h         t h e     g r a n t       o f       h i s     M o t i o n       f o r

S u m m a r y         J u d g m e n t .               T h e       s a m e       p a r t i e s ,         C o n     P a c       a n d     J a m e s       W .     B u r n e t t

d / b / a       B u r n e t t           P r o d u c e           C o . ,       w e r e     i n v o l v e d         i n     b o t h       a c t i o n s .             B o t h

s u i t s       a r o s e         f r o m       t h e       s a m e       c a u s e       o f       a c t i o n     a n d       s o u g h t         p a y m e n t       f o r

t h e       s a m e     o v e r d u e           d e b t .             F u r t h e r m o r e ,           t h e     T r i a l       C o u r t ’ s         o r d e r




                                                                                          6
g r a n t i n g         M r .     B u r n e t t ’ s       M o t i o n         f o r       S u m m a r y         J u d g m e n t           w a s     a     j u d g m e n t

o n     t h e     m e r i t s .



                          C o n     P a c     h a d     t h e     o p p o r t u n i t y             t o       a p p e a l       t h e       o r d e r

d i s m i s s i n g         t h e       c l a i m     a g a i n s t         M r .       B u r n e t t         i n     t h e     f i r s t         s u i t ,         N o .

9 3 - C V - 4 9 2 ,         b u t       i n s t e a d     f i l e d         s u i t       a g a i n s t         M r .       B u r n e t t         f o r       a

s e c o n d       t i m e       s e e k i n g       j u d g m e n t         a r i s i n g       f r o m         t h e       s a m e       c l a i m .             C o n

P a c ’ s       a c t i o n s       d i r e c t l y       c o u n t e r v a i l             t h e     p o l i c y           b e h i n d       t h e       d o c t r i n e

o f     r e s     j u d i c a t a .           I f     C o n     P a c       d i s a g r e e d         w i t h         t h e     f i r s t         d i s m i s s a l

o f     t h e     c l a i m       a g a i n s t       M r .     B u r n e t t ,           i t ’ s     r e m e d y           w a s     t o     a p p e a l           t h a t

j u d g m e n t .           S i n c e       t h e r e     w a s       n o     g e n u i n e         i s s u e         o f     m a t e r i a l           f a c t       a n d

M r .     B u r n e t t         w a s     e n t i t l e d       t o     j u d g m e n t         a s       a     m a t t e r         o f     l a w       b a s e d

u p o n     r e s       j u d i c a t a ,       w e     f i n d       t h a t       t h e     T r i a l         J u d g e       p r o p e r l y           g r a n t e d

s u m m a r y         j u d g m e n t .



                          F o r     t h e     f o r e g o i n g         r e a s o n s         t h e       j u d g m e n t           o f     t h e       T r i a l

C o u r t       i s     a f f i r m e d       a n d     t h e     c a u s e         r e m a n d e d           f o r     c o l l e c t i o n             o f       c o s t s

b e l o w .           C o s t s     o f     a p p e a l       a r e     a d j u d g e d         a g a i n s t           C o n       P a c     a n d       i t s

s u r e t y .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .


C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .


          ( N o t P a r t i c i p a t i n g )
C h a r l e s D . S u s a n o , J r . , J .


                                                                                    7